        

Exhibit 10.39
REGISTRATION RIGHTS AGREEMENT
REGISTRATION RIGHTS AGREEMENT, dated as of December 18, 2014 (this “Agreement”),
by and between Colony Financial, Inc., a Maryland corporation (the “Company”),
and Cobalt Capital Management, L.P., a Texas limited partnership (together with
its permitted assigns, the “Shareholder”).
WHEREAS, pursuant to that certain Asset Purchase Agreement (the “Asset Purchase
Agreement”), dated November 18, 2014, by and among ColFin Industrial Holdings,
LLC, a Delaware limited liability company and wholly owned subsidiary of the
Company (“Holdings”), the Shareholder and Cobalt Capital Partners, L.P., a
Delaware limited partnership and an Affiliate of the Shareholder (“CCP” and
together with the Shareholder, the “Sellers”), Holdings purchased certain assets
from the Sellers for an aggregate purchase price equal to (i) an amount in cash
equal to Ten Million Dollars ($10,000,000) to be paid to CCP or its designee and
(ii) that certain Convertible Promissory Note (the “Note”), dated on even date
herewith, in the aggregate principal amount of Ten Million Dollars ($10,000,000)
issued by ColFin Industrial Holdings, LLC, a Delaware limited liability company
and an indirect wholly owned subsidiary of the Company in favor of the
Shareholder;
WHEREAS, the issuance of shares of common stock, par value $0.01 per share, of
the Company (“CFI Shares”) by the Company pursuant to the Note has not been
registered under applicable United States federal securities laws and,
therefore, the CFI Shares that the Shareholder acquires pursuant to the Note
will be “restricted securities” under such federal securities laws; and
WHEREAS, the Company has agreed to provide the registration rights provided for
in this Agreement to the Shareholder with respect to all of the Registrable
Securities (as hereinafter defined).
NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, it is agreed as follows:
1.    Definitions. Unless otherwise defined herein, the terms below shall have
the following meanings (such meanings being equally applicable to both the
singular and plural form of the terms defined):
“Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly controls, is controlled by or is under common control
with such Person.
“Agreement” shall mean this Registration Rights Agreement, including all
amendments, modifications and supplements and any exhibits or schedules to any
of the foregoing.
“Business Day” shall mean any day that is not a Saturday, a Sunday or a day on
which commercial banks are required or permitted by law to be closed in the City
of New York in the State of New York.






--------------------------------------------------------------------------------




“Change of Control” shall mean the acquisition of the Company by another entity
by means of any transaction or series of related transactions (including,
without limitation, any stock acquisition, reorganization, merger or
consolidation, but excluding any sale of stock for capital raising purposes)
other than a transaction or series of related transactions (a) in which the
holders of the voting securities of the Company outstanding immediately prior to
such transaction continue to retain (either by such voting securities remaining
outstanding or by such voting securities being converted into voting securities
of the surviving entity), as a result of shares in the Company held by such
holders prior to such transaction, at least fifty percent (50%) of the total
voting power represented by the outstanding voting securities of the Company or
such other surviving or resulting entity (or if the Company or such other
surviving or resulting entity is a wholly-owned subsidiary immediately following
such acquisition, its parent) immediately after such transaction, or (b) after
which the Shareholder owns securities of the Company or the other surviving or
resulting entity, as a result of shares in the Company held by the Shareholder
prior to such transaction, that are not freely tradable under federal securities
laws.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
all rules and regulations promulgated thereunder.
“Indemnified Party” shall mean a Person entitled to be indemnified pursuant to
Section 6(a) or (b).
“Indemnifying Party” shall mean a Person obligated to indemnify another Person
pursuant to Section 6(a) or (b).
“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, firm, trust, unincorporated organization, government or
any agency or political subdivision thereof or other entity.
“Prospectus” shall mean any prospectus included in any Registration Statement,
as amended or supplemented in any manner, including any prospectus or prospectus
supplement filed pursuant to Rule 424 under the Securities Act and any
free-writing prospectus approved by the Company, including in each case all
material incorporated by reference therein.
“Registrable Securities” shall mean (a) (i) the CFI Shares issued to the
Shareholder pursuant to the Note, provided that at the time of issuance the
Shareholder receives no other form of payment other than such CFI Shares or (ii)
CFI Shares issued upon exchange of the OP Units (as defined in the Note) issued
pursuant to Section 3 of the Note; provided, in each case, such CFI Shares may
not otherwise be resold by the Shareholder without restriction under applicable
securities laws and (b) any securities issuable or issued or distributed in
respect of any of the CFI Shares identified in clause (a) by way of stock
dividend or stock split or in connection with a combination of shares,
recapitalization, reclassification, reorganization, merger, consolidation or
otherwise. For purposes of this Agreement, Registrable Securities shall cease to
be Registrable Securities when such Registrable Securities: (i) have been
disposed of pursuant to a Registration Statement, (ii) are sold pursuant to Rule
144 or (iii) with respect to any holder of Registrable Securities, the first
date on which such holder may sell all of such Registrable Securities on a
single day pursuant to Rule

2



--------------------------------------------------------------------------------




144as determined by the counsel to the Company pursuant to a written opinion
letter to such effect, addressed and acceptable to the Company’s transfer agent.


“Registration Statement” shall mean the Shelf Registration Statement or any
Subsequent Registration Statement, together with all amendments and supplements
thereto, filed with the SEC to effect the Shelf Registration.
“Rule 144” shall mean Rule 144 promulgated by the SEC pursuant to the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same effect as
such rule.
“SEC” shall mean the Securities and Exchange Commission, or any successor
thereto.
“Securities Act” shall mean the Securities Act of 1933, as amended, and all
rules and regulations promulgated thereunder.
“Shelf Registration” shall mean the registration under the Securities Act
covering the resale of any or all of the Registrable Securities in accordance
with methods and distribution set forth in the “Plan of Distribution” section in
the Shelf Registration Statement, and Rule 415 under the Securities Act.
“Shelf Registration Statement” shall mean a registration statement on Form S-3
(or if the Company is not then eligible to use Form S-3, a registration
statement on Form S-11 or any other appropriate form under the Securities Act
which the Company is then eligible to file) to effect the Shelf Registration,
together with all subsequent amendments and supplements thereto, or any
successor form under the Securities Act subsequently adopted by the SEC which
permits inclusion or incorporation of substantial information by reference to
other documents filed by the Company with the SEC.
“Subsequent Registration Statement” shall have the meaning given thereto in
Section 2(c).
“Suspension Event” shall have the meaning given thereto in Section 3(e).
2.    Shelf Registration.
(a)    In connection with the delivery to the Shareholder by the Company of
Registrable Securities, the Company shall prepare and file with the SEC the
Shelf Registration Statement and use its commercially reasonable efforts to have
the Shelf Registration Statement become effective under the Securities Act and
any related qualification or compliance as would permit or facilitate the sale
and distribution of all or a portion of the Registrable Securities as promptly
as practicable. Notwithstanding the foregoing, the Company may in its sole
discretion include all of the Registrable Securities or any portion thereof in
any registration statement, including by virtue of adding such Registrable
Securities as additional securities to an existing shelf registration statement
pursuant to Rule 462(b) under the Securities Act or by virtue of including the
Registrable

3



--------------------------------------------------------------------------------




Securities in a prospectus supplement to the Company’s Automatic Shelf
Registration Statement on Form S-3 as filed with the SEC on March 29, 2013 and
filing such prospectus supplement with the SEC pursuant to Rule 424(b)(7) under
the Securities Act (in either of which events, the Company shall be deemed to
have satisfied its registration obligation under this Section 2(a) so long as
such any shelf registration statement remains effective and not the subject of
any stop order, injunction or other order of the SEC). The Registration
Statement shall contain, or be supplemented by, a Prospectus naming the
Shareholder as a selling stockholder, and the Company hereby consents to the use
from time to time of the then-current Prospectus by the Shareholder in
connection with the offering and sale of the Registrable Securities covered by
the Registration Statement.
(b)    The Company shall use commercially reasonable efforts to keep the
Registration Statement continuously effective for as long as there shall be any
Registrable Securities and shall use commercially reasonable efforts to prepare
and file with the SEC such amendments and supplements to the Registration
Statement and the Prospectus used in connection therewith (and shall, upon
written request of the Shareholder, furnish to the Shareholder a reasonable
number of copies of any such amendments or supplements) as may be necessary to
(i) keep the Registration Statement continuously effective, (ii) keep the
Prospectus from containing any untrue statement of material fact or omitting to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of all circumstances then existing
and (iii) subject to the terms of this Agreement, ensure that it is available
for sales of such Registrable Securities, and ensure that it conforms with the
requirements of this Agreement and the applicable provisions of the Securities
Act and the rules and regulations promulgated thereunder from time to time;
provided, however, the Company may delay the filing of any such amendment or
supplement for up to sixty (60) days upon notice to the Shareholder of the
occurrence of a Suspension Event; provided that in the event of such a delay,
the Shareholder shall keep confidential the fact that such delay is in effect
unless and until otherwise notified by the Company, except (A) for disclosure to
the Shareholder’s professional advisers who reasonably need to know such
information for purposes of assisting the Shareholder with respect to its
investment in the CFI Shares and who agree to keep it confidential and (B) as
required by law, rule or regulation; provided, further, that the Company may not
utilize this right more than once in a twelve (12) month period with respect to
any Suspension Event that occurs as a result of an action or omission by the
Company. Prior to filing, the Company will furnish to counsel selected by the
Shareholder, copies of all documents proposed to be filed.
(c)    The Company shall use commercially reasonable efforts to obtain the
prompt withdrawal of any order suspending the effectiveness of such Registration
Statement, and amend such Registration Statement in a manner reasonably expected
to obtain the withdrawal of any order suspending the effectiveness of such
Registration Statement or file an additional or replacement registration
statement providing for the Shelf Registration (a “Subsequent Registration
Statement”). Prior to the expiration of any Registration Statement, the Company
shall use commercially reasonable efforts to file a Subsequent Registration
Statement so as to prevent any disruption of or lapse in the Shelf Registration.
If a Subsequent Registration Statement is filed, the Company shall use
commercially reasonable efforts to (w) cause such Subsequent Registration
Statement to become effective under the Securities Act as soon as reasonably
practicable after such filing, (x) keep such Subsequent Registration Statement
(or another Subsequent Registration Statement) continuously effective with the
SEC at all times for so long as there shall be any Registrable Securities and
(y)

4



--------------------------------------------------------------------------------




prepare and file with the SEC such amendments and supplements to the Subsequent
Registration Statement and the Prospectus used in connection therewith as may be
necessary to (A) keep the Prospectus from containing any untrue statement of
material fact or omitting to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in light of all
circumstances then existing and (B) subject to the terms of this Agreement,
ensure that it is available for sales of such Registrable Securities, and to
ensure that it conforms with the requirements of this Agreement and the
applicable provisions of the Securities Act and the rules and regulations
promulgated thereunder from time to time; provided, however, the Company may
delay the filing of such Subsequent Registration Statement for up to sixty (60)
days upon notice to the Shareholder of the occurrence of a Suspension Event;
provided, that in the event of such a delay, the Shareholder shall keep
confidential the fact that a delay is in effect unless and until the notified by
the Company, except (A) for disclosure to the Shareholder’s professional
advisers who reasonably need to know such information for purposes of assisting
the Shareholder with respect to its investment in the CFI Shares and who agree
to keep it confidential and (B) as required by law, rule or regulation;
provided, further, that the Company may not utilize this right more than once in
a twelve (12) month period with respect to any Suspension Event that occurs as a
result of an action or omission undertaken by the Company. Prior to filing, the
Company will furnish to counsel selected by the Shareholder, copies of all
documents proposed to be filed.
(d)    If requested by the Shareholder and not already reasonably covered by the
disclosure in the Prospectus, the Company shall (i) as soon as reasonably
practicable incorporate in a prospectus supplement or post-effective amendment
such information as is reasonably required to be included therein relating to
any proposed sale and distribution of Registrable Securities by the Shareholder,
including, without limitation, information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering, and (ii) as soon as reasonably practicable make all
required filings of such prospectus supplement or post-effective amendment after
being notified of the matters to be incorporated in such prospectus supplement
or post-effective amendment. If requested by any permitted transferee of the
Shareholder, the Company shall as soon as reasonably practicable incorporate in
a prospectus supplement or post-effective amendment such information as is
reasonably required to add such permitted transferee as a selling shareholder in
the Prospectus in the place of the transferor.
(e)    The Company shall use commercially reasonable efforts to cause all such
Registrable Securities registered pursuant to this Agreement to be listed on any
securities exchange on which the CFI Shares are then listed.
(f)    Rule 144 Reporting. For the twelve (12) months following the date
Registrable Securities are first issued to the Shareholder, with a view to
making available to the Shareholder the benefits of Rule 144 and any other rule
or regulation of the SEC which may permit the sale of the Registrable Securities
without registration or pursuant to a registration on Form S‑3, the Company
agrees to use commercially reasonable efforts to:
i.    make and keep public information available, as those terms are understood
and defined in Rule 144 or any similar or analogous rule promulgated under the
Securities Act as

5



--------------------------------------------------------------------------------




necessary to enable the Shareholder to sell Registrable Securities without
registration or pursuant to a registration on Form S‑3;
ii.    file with the SEC in a timely manner all reports and other documents
required of the Company under the Exchange Act; and
iii.    furnish to the Shareholder if the Shareholder is selling pursuant to
Rule 144 forthwith upon a reasonable written request a written statement by the
Company as to its compliance with its reporting requirements under Rule 144 and
the Exchange Act.
(g)    Notwithstanding anything to the contrary contained herein, the rights set
forth herein in this Section 2 and Section 3 shall terminate and cease to be
available as to the Shareholder at such time as the Shareholder ceases to own
any Registrable Securities. For the avoidance of doubt and notwithstanding
anything to the contrary contained herein, “Registrable Securities” shall not
include, and the Company shall have no obligations under this Agreement with
respect to, any CFI Shares issued pursuant to any section of the Note other than
Sections 1(b), 1(d)(i) and 3 thereof or otherwise.
3.    Registration Procedures. The Company shall, as expeditiously as possible:
(a)    furnish to the Shareholder such number of conformed copies, without
charge, of the applicable Registration Statement and each amendment and
supplement thereto (including in each case all exhibits), and such other
documents necessary for the resale of Registrable Securities pursuant to the
Prospectus, as the Shareholder may reasonably request;
(b)    promptly deliver to the Shareholder, upon written request of the
Shareholder as many copies of the then-current form of the Prospectus as the
Shareholder may reasonably request in connection with re-sales by the
Shareholder of Registrable Securities;
(c)    use commercially reasonable efforts to register or qualify the securities
covered by the Registration Statement, and keep such registration or
qualification effective, under such other securities or blue sky laws of such
jurisdictions within the United States as the Shareholder shall reasonably
request, and do any and all other acts and things which may be reasonably
necessary or advisable to enable the Shareholder to consummate the disposition
in such jurisdictions of the securities owned by the Shareholder; provided,
however, that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business, subject itself to taxation in or
file a general consent to service of process in any jurisdiction wherein it
would not but for the requirements of this paragraph (d) be obligated to do so;
(d)    give prompt written notice to the Shareholder:
(i)    when any amendment to the Registration Statement has been filed with the
SEC and when any post-effective amendment thereto has become effective;
(ii)    of any request by the SEC for amendments or supplements to the
Registration Statement or the Prospectus or for additional information;

6



--------------------------------------------------------------------------------




(iii)    of the issuance by the SEC of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose;
(iv)    of the receipt by the Company or its legal counsel of any written
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose;
(v)    of the happening of any event or any proposed undertaking by the Company
that requires the Company to make an amendment or supplement to the Registration
Statement or the Prospectus so that they do not contain any untrue statement of
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading (in the case of the
Prospectus, in light of the circumstances under which they were made);
(vi)    if the Company is actively pursuing an underwritten primary offering of
equity securities; and
(vii)    of the happening of any event or any proposed undertaking by the
Company that (A) after the advice of counsel, the sale of Registrable Securities
pursuant to the Registration Statement would require disclosure of non-public
material information not otherwise required at such time to be disclosed under
applicable law; and (B)(i) the Company has a bona fide business purposes for
preserving the confidentiality of such event, (ii) disclosure would have a
material adverse effect on the Company or (iii) disclosure would render the
Company unable to comply with SEC requirements;
each of the foregoing items set forth in clauses (ii) – (vii) above, a
“Suspension Event”.
(e)    instruct its transfer agent to remove any restrictive legend on
Registrable Securities upon notice that such Registrable Securities have been
sold under the Registration Statement and shall deliver a new certificate for
such Registrable Securities not bearing any restrictive legend promptly and, in
any case, no later than two Business Days after the giving of such notice.
4.    Expenses. All expenses incurred in connection with the Shelf Registration
and the performance by the Company of its obligations under this Agreement with
respect to the Shelf Registration, excluding underwriters’ discounts and
commissions, but including without limitation all registration, filing and
qualification fees, word processing, duplicating, printers’ and accounting fees,
listing fees, messenger and delivery expenses, all fees and expenses of
complying with state securities or blue sky laws, fees and disbursements of
counsel for the Company shall be paid by the Company, except that the
Shareholder shall bear and pay the underwriting discounts, selling commissions
and discounts in connection with any registrations, filings and qualifications
made

7



--------------------------------------------------------------------------------




pursuant to this Agreement, any stock transfer taxes applicable to the sale of
Registrable Securities and any fees and expenses incurred in respect of counsel
or other advisors to the Shareholder.
5.    Shareholder.
(a) The Shareholder shall furnish to the Company such information regarding the
Shareholder and its partners and members and its controlling Persons, and the
manner of distribution proposed by the Shareholder as the Company may reasonably
request in writing and as shall be reasonably requested in connection with any
registration, qualification or compliance referred to in Section 2.
(b)    The Shareholder agrees that upon receipt of any notice from the Company
of the happening of any Suspension Event, the Shareholder shall forthwith
discontinue disposition of Registrable Securities pursuant to the Registration
Statement and by means of the Prospectus covering such Registrable Securities
until the Shareholder’s receipt of the copies of a supplemented or amended
Prospectus or until the Shareholder is advised in writing by the Company that
the use of the Prospectus may be resumed, and, if so directed by the Company,
the Shareholder shall deliver to the Company all copies, other than any
permanent file copies then in the Shareholder’s possession, of the most recent
Prospectus covering such Registrable Securities at the time of receipt of such
notice.
6.    Indemnification and Contribution.
(a)    To the extent permitted by law, the Company shall indemnify and hold
harmless the Shareholder and each Person, if any, who controls the Shareholder
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act), and any of the partners, officers, directors, members,
representatives and employees of the Shareholder and each such person
(collectively, the “Holder Indemnified Parties”), against any losses, claims,
damages or liabilities, joint or several, to which such Indemnified Party may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages, liabilities (or actions or proceedings in respect thereof), or
costs, arise out of or are based on (i) any untrue or alleged untrue statement
of any material fact contained in any Registration Statement or Prospectus, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading (in the case of the Prospectus, in light of
the circumstances under which they were made), (ii) any violation or alleged
violation by the Company of the Securities Act, Exchange Act or other federal or
state securities law applicable to the Company in connection with the Shelf
Registration, any registration or qualification of the Registrable Securities or
any resale thereof by the Shareholder pursuant to the Registration Statement and
the Prospectus, and the Company shall reimburse each such Person for any
reasonable and documented legal or other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the indemnity agreement contained
in this Section 6(a) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Company (which consent shall not be unreasonably withheld);
provided, further, that the Company shall not be liable to any such Indemnified
Party in any such case for any such loss, claim, damage, liability or action to
the extent that it arises out of or is based upon an untrue statement or alleged

8



--------------------------------------------------------------------------------




untrue statement or omission or alleged omission made in connection with such
Registration Statement, Prospectus or amendment or supplement thereto, based
upon and in conformity with written information furnished expressly for use in
connection with such registration by any such Indemnified Party. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of the Shareholder, the Shareholder’s directors and officers or
controlling Person, and shall survive the transfer of such securities by the
Shareholder.
(b)    To the extent permitted by law, the Shareholder shall indemnify and hold
harmless the Company, each of its directors and officers, each Person, if any,
who controls the Company within the meaning of Section 15 of the Securities Act
and each agent of the Company against any losses, claims, damages or
liabilities, joint or several, to which such Indemnified Party may become
subject, under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or proceedings in respect thereof) arise out of or are
based upon any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement, Prospectus or any amendment or
supplement thereto or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading (in the case of the
Prospectus, in light of the circumstances under which they were made), in each
case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in such
Registration Statement, Prospectus, or amendment or supplement thereto based on
and in conformity with written information furnished by or on behalf of the
Shareholder expressly for use in connection with such registration; and the
Shareholder shall reimburse any reasonable and documented legal or other
expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the indemnity agreement contained in this Section 6(b)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Shareholder (which consent shall not be unreasonably withheld), and provided,
further, that the liability of the Shareholder hereunder shall be limited to the
net proceeds actually received by the Shareholder in the registered offering
with respect to which such liability arises, unless such liability arises out of
or is based on willful misconduct by the Shareholder.
(c)    If the indemnification provided for in this Section 6 from the
Indemnifying Party is held by a court of competent jurisdiction to be
unavailable to an Indemnified Party hereunder in respect of any losses, claims,
damages, liabilities or expenses referred to therein, then the Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such losses,
claims, damages, liabilities or expenses in such proportion as is appropriate to
reflect the relative fault of the Indemnifying party and Indemnified parties in
connection with the actions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative fault of such Indemnifying party and Indemnified parties shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made by, or relates to
information supplied by, such Indemnifying party or Indemnified parties, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action. The amount paid or payable by a party as a
result of the losses, claims, damages, liabilities and expenses

9



--------------------------------------------------------------------------------




referred to above shall be deemed to include any reasonable and documented legal
or other fees or expenses reasonably incurred by such party in connection with
any investigation or proceeding. The parties hereto agree that it would not be
just and equitable if contribution pursuant to this Section 6(c) were determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the immediately preceding
paragraph. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.
(d)    Any Indemnified Party agrees to give prompt written notice to the
Indemnifying Party after the receipt by the Indemnified Party of actual
knowledge (including by receipt of written notice of the commencement) of any
action, suit, proceeding or investigation or threat thereof for which the
Indemnified Party intends to claim indemnification or contribution pursuant to
this Agreement; provided, that the failure so to notify the Indemnifying Party
shall not relieve the Indemnifying Party of any liability that it may have to
the Indemnified Party hereunder unless such failure is materially prejudicial to
the Indemnifying Party. If notice of commencement of any such action is given to
the Indemnifying Party as above provided, the Indemnifying Party shall be
entitled, to assume the defense of such action at its own expense, with counsel
chosen by it and reasonably satisfactory to such Indemnified Party. The
Indemnified Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be paid by the Indemnified Party unless (i) the Indemnifying Party
agrees to pay the same, (ii) the Indemnifying Party fails to assume the defense
of such action, or (iii) the named parties to any such action (including any
impleaded parties) have been advised by such counsel that either
(A) representation of such Indemnified Party and the Indemnifying Party by the
same counsel would be inappropriate under applicable standards of professional
conduct or (B) there are one or more legal defenses available to it which are
substantially different from or additional to those available to the
Indemnifying Party; provided that the Indemnifying Party shall not, in
connection with any proceeding or related proceeding in the same jurisdiction,
be liable for the fees and expenses of more than one separate counsel for all
Indemnified Parties. No Indemnifying Party shall be liable for any settlement
entered into which does not include as an unconditional term thereof the giving
by the claimant or plaintiff to such Indemnified party of a release from all
liability in respect of such proceeding without its written consent, which
consent shall not be unreasonably withheld. Each Indemnified Party shall furnish
such information regarding itself or the claim in question as an Indemnifying
Party may reasonably request in writing and as shall be reasonably required in
connection with the defense of such claim and proceeding resulting therefrom.
(e)    The agreements contained in this Section 6 shall survive the transfer of
the Registered Securities by the Shareholder and sale of all the Registrable
Securities pursuant to any registration statement and shall remain in full force
and effect, regardless of any investigation made by or on behalf of the
Shareholder or such director, officer or participating or controlling Person.

10



--------------------------------------------------------------------------------




7.    Miscellaneous.
(a) Specific Performance. The parties hereto agree that irreparable damage would
occur in the event any provision of this Agreement was not performed in
accordance with the terms hereof and that the parties hereto shall be entitled
to specific performance of the terms hereof, in addition to any other remedy at
law or in equity.
(b) Amendments and Waivers;. This Agreement may be amended or modified only by a
written agreement executed and delivered by duly authorized officers of the
Company and the Shareholder. This Agreement may not be modified or amended
except as provided in the immediately preceding sentence and any purported
amendment by any party or parties effected in a manner which does not comply
with this Section 7(b) shall be void. No waiver of any of the provisions of this
Agreement shall be effective unless such waiver is in writing and signed by the
party waiving its rights hereunder. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver unless otherwise expressly provided.
(c) Notice Generally. Unless otherwise provided herein, any notice, request,
instruction or other document to be given hereunder by any party to the other
shall be in writing and delivered in person or by courier, by facsimile
transmission or mailed by registered or certified mail, postage prepaid, return
receipt requested (such mailed notice to be effective on the date of such
receipt is acknowledged), as follows:
(i)    If to the Shareholder, at:
c/o Cobalt Capital Partners, L.P.
5605 N. MacArthur Blvd., Suite 350
Irving, TX 75038
Attention: Lewis D. Friedland and Holly Losey
Facsimile: (972) 893-7001
With a copy (which shall not constitute notice) to:
Locke Lord LLP
2200 Ross Avenue, Suite 2200
Dallas, Texas 75201
Attention: X. Lane Folsom and Donald A. Hammett, Jr.
Facsimile: (214) 740-8800
(ii)    If to the Company, at
2450 Broadway, Suite 600
Santa Monica, CA 90404
Attention: Attn: Director – Legal Department
Facsimile: (212) 593-5433

11



--------------------------------------------------------------------------------




With a copy (which shall not constitute notice) to:
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Attention: Thomas M. Cerabino and Adam M. Turteltaub
Fax: (212) 728-8111
Any party may, from time to time, by notice pursuant to this Section 7(c),
designate any other address to which any such notice to such party shall be
sent; provided that any such notice shall be deemed to have been delivered upon
receipt.
(d)    Successors and Assigns; Third Party Beneficiaries. This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
successors and permitted assigns, in accordance with the terms hereof. Neither
this Agreement nor any right or obligation or the Shareholder hereunder may be
assigned in whole or in part without the prior written consent of the Company
and any purported assignment in violation of this provision shall be void;
provided, however, that the rights and obligations hereunder of the Shareholder
may be assigned, in whole or in part, to any permitted transferee of the Note
pursuant to the terms thereof who is the transferee of Registrable Securities
and who agrees in writing, in form reasonably satisfactory to the Company, to be
bound by all of the terms hereof. All of the obligations of the Company
hereunder shall survive any such transfer. Except as provided in Section 6,
nothing expressed or referred to in this Agreement shall be construed to give
any Person other than the parties to this Agreement (and their successors and
assigns) any legal or equitable right, remedy, or claim under or with respect to
this Agreement or any provision of this Agreement.
(e)    Headings. The headings and subheadings in this Agreement are included for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.
(f)    Governing Law; Jurisdiction. This Agreement shall be construed,
interpreted and the rights of the parties determined in accordance with the laws
of the State of New York, as applied to agreements among New York residents
entered into and wholly to be performed within the State of New York (without
reference to any choice of law rules that would require the application of the
laws of any other jurisdiction).
(i)    Any claim, action, suit or proceeding seeking to enforce any provision
of, or based on any matter arising out of or in connection with, this Agreement
or the transactions contemplated hereby shall be heard and determined
exclusively in any New York state or federal court sitting in The City of New
York, County of Manhattan, and each of the parties hereto hereby consents to the
exclusive jurisdiction of such courts (and of the appropriate appellate courts
therefrom in any such claim, action, suit or proceeding) and irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of venue of any such claim, action, suit or
proceeding in any such court or that any such claim, action, suit or proceeding
that is brought in any such court has been brought in an inconvenient forum.

12



--------------------------------------------------------------------------------




(ii)    Subject to applicable law, process in any such claim, action, suit or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court. Without limiting the foregoing and
subject to applicable law, each party agrees that service of process on such
party as provided in Section 7(c) shall be deemed effective service of process
on such party. Nothing herein shall affect the right of any party to serve legal
process in any other manner permitted by law or at equity. WITH RESPECT TO ANY
SUCH CLAIM, ACTION, SUIT OR PROCEEDING IN ANY SUCH COURT, EACH OF THE PARTIES
IRREVOCABLY WAIVES AND RELEASES TO THE OTHER ITS RIGHT TO A TRIAL BY JURY, AND
AGREES THAT IT WILL NOT SEEK A TRIAL BY JURY IN ANY SUCH PROCEEDING.
(g)    Severability. If any provision of this Agreement is deemed or held to be
illegal, invalid or unenforceable, this Agreement shall be considered divisible
and inoperative as to such provision to the extent it is deemed to be illegal,
invalid or unenforceable, and in all other respects this Agreement shall remain
in full force and effect; provided, however, that if any provision of this
Agreement is deemed or held to be illegal, invalid or unenforceable the parties
agree to replace such illegal, invalid or unenforceable provision with a
provision that is legal, valid and enforceable that achieves the original intent
of the parties as closely as possible. Further, should any provision contained
in this Agreement ever be reformed or rewritten by any judicial body of
competent jurisdiction, such provision as so reformed or rewritten shall be
binding upon all parties hereto.
(h)    Entire Agreement. This Agreement constitutes the entire agreement among
the parties hereto pertaining to the subject matter hereof and supersedes all
prior agreements and understandings pertaining thereto.
(i)    Cumulative Remedies. The rights and remedies provided by this Agreement
are cumulative and the use of any one right or remedy by any party shall not
preclude or waive its right to use any or all other remedies. Said rights and
remedies are given in addition to any other rights the parties may have by law,
statute, ordinance or otherwise.
(j)    No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.
(k)    Termination Upon Change of Control. Notwithstanding anything to the
contrary herein, this Agreement (excluding any then existing indemnification
obligations) shall terminate upon a Change of Control.
(l)    Counterparts. This Agreement may be executed by facsimile and in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

13



--------------------------------------------------------------------------------




(m)    Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING (WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATED TO THIS AGREEMENT.
[Signature page follows]

14



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 
COLONY FINANCIAL, INC.




By:      /s/ Ronald M. Sanders                                  
Name: Ronald M. Sanders
Title: Vice President





 




--------------------------------------------------------------------------------




 
COBALT CAPITAL MANAGEMENT, L.P.
By: Cobalt Capital Group, Inc.,
its general partner


By:      /s/ Lewis Friedland                                    
 Name: Lewis D. Friedland
Title: President





